Citation Nr: 1430061	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of fractured ribs. 

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran had several periods of service with the Army National Guard, including from November 1967 to August 1973, with Active Duty for Training (ACDUTRA) from November 4, 1967 to March 18, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied, in pertinent part, entitlement to service connection for a back injury and for broken ribs with chest pain.  Also in appellate status were the issues of entitlement to service connection for tinnitus and entitlement to service connection for posttraumatic stress disorder (PTSD).  

In a May 2011 rating decision, the Reno RO granted service connection for tinnitus.  By November 2013 rating decision, the RO granted service connection for PTSD.  The Veteran has not expressed disagreement with any aspect of either decision, and these matters are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the record.  

In November 2011 and in July 2013, the Board remanded these issues for further development of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, these matters must be remanded yet again for further development of the evidence.  The facts herein are convoluted.  The Veteran contends that he suffers from back and chest (rib) pain due to injuries sustained in assaults perpetrated by his drill sergeant during basic training at Ft. Bliss.  Specifically, he asserts that his drill sergeant kicked him in the back which caused him to fall onto a pipe in a foxhole, which in turn caused him to sustain a broken rib.  He testified that he was treated for the resulting injuries at the William Beaumont Hospital in Fort Bliss, Texas, and that has suffered from symptoms of back and chest (rib) pain continuously since leaving active service.  

The Veteran has detailed other alleged basic training abuses in support of his claim of service connection for PTSD that has been granted.  He contended that his PTSD was due to the incident described above and other instances of abuse perpetrated by his drill sergeant during basic training.  He asserts that his drill sergeant slammed a steel pot on his head, which split his scalp, necessitating medical treatment at one of the clinics near the base, and forced him to engage in other humiliating acts, like waxing the floor with his stomach or eating peanut butter out of a can with his lacerated and bleeding fingers.  He also testified that the soldiers were forced to assault each other.  The Veteran asserts that he reported the abuse to a Captain, as well as his father, a retired Command Sergeant Major in the Army.  He testified that two soldiers in his unit committed suicide due to the environment created by this abuse, although he does not remember their names, and that one soldier was discharged after having his ear bitten off by other soldiers.  Additionally, in an April 2008 statement, the Veteran stated that he was attacked by protestors during his National Guard service in 1972.  

The record shows that the Veteran was treated at the William Beaumont Army Medical Center (then known as the William Beaumont General Hospital) for an upper respiratory infection from February 7 through February 10, 1968.  Extensive efforts to seek additional records from that facility have been unsuccessful.

The service treatment records (STRs) do not contain any evidence of fractured ribs or of a back injury.  Of note, the Veteran completed a medical history report on enlistment in which he recounted fracturing ribs due to an automobile accident in 1966, prior to service.  At the September 2011 Board hearing, the Veteran indicated that he did not recall fracturing any ribs before service.  In a February 1968 report of medical history and subsequent reports of medical history, the Veteran did not mention the in-service injuries that allegedly caused the claimed back and chest/rib disabilities and did not note any disabilities associated with the low back or ribs/chest.

The Board requested a specialist's opinion in March 2013 regarding the PTSD claim that was since granted.  That month, a VA psychiatrist opined that PTSD was not related to service.  Indeed, he questioned the diagnosis of PTSD as well as the alleged stressors upon which that claim was based.

In September 2013, the RO sought a VA PTSD examination.  The VA examiner noted the stressors recounted by the Veteran to include the incident in which he was hit over the head with a pot and other alleged mistreatment during basic training.  Based on these alleged stressors, the VA examiner, a clinical psychologist, diagnosed PTSD.  Based on this diagnosis of PTSD caused by in-service stressors, the RO granted service connection for PTSD by November 2013 rating decision.

VA cannot accept as true the basic training incidents alleged by the Veteran for some purposes and not others.  Thus, the Board finds that the Veteran was kicked in the back in service and did sustain a rib fracture in basic training g although he may well have also sustained broken ribs before service.  As such, a VA examination must be scheduled for a diagnosis of all extant low back disabilities and any disabilities that could have resulted from a fractured rib.  Regarding each disability diagnosed, the examiner must opine regarding etiology.  The examination instructions are contained in the first paragraph below.  

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  Schedule a VA medical examination for a diagnosis of all extant low back disabilities and all extant disabilities related to the ribs of fractures thereof.  Regarding each disability diagnosed, the examiner must opine regarding likelihood (very likely, as likely as not, or unlikely) that it is related to service.  In this regard, the examiner must accept as true that the Veteran was kicked in the back and then fell onto a pipe in a foxhole fracturing a rib in late 1967 or early 1968.

Note: the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The review of pertinent evidence in the record must be conducted.  A rationale must be provided for all opinions and conclusions expressed in a typewritten report, and the report must state whether the requested review of the record took place.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the service connection claims.  If these claims are denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

